Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Taylor et al. US 7,246,434 and Casanova US 2020/0182440 does not anticipate or renders obvious the claimed invention:
A device having a plurality of terminal pins, each terminal pin in the plurality of terminal pins inserted into the groove and into a conductive slot in the plurality of conductive slots; a plurality of embedded solder joints between the plurality of terminal pins and the conductive slot metal in the plurality of conductive slots; wherein a top end of each terminal pin extends above the groove and above the encapsulant and is exposed for bonding the module to an external system; wherein a lower end of each terminal pin is attached to the conductive slot metal by one of the plurality of solder joints, wherein the lower end of each terminal pin is embedded within the module and protected from external shorting by the encapsulant, whereby the plurality of terminal pins are internally anchored to the PCB by the plurality of embedded solder joints and protected from external side shorts.
A method wherein wherein the groove lines are cut to a reduced depth that cuts through the top molding without cutting through the bottom molding to form a groove, and the singulation lines are cut fully through the top molding and the bottom molding and the molding interlock; separating the panel PCB after encapsulation into a plurality of modules separated by the singulation lines; applying solder flux to lower ends of terminal pins and inserting the lower ends of the terminal pins through the groove and into the conductive slots; and applying heat to cause embedded solder placed on conductive slot metal in the conductive slots to flow and form solder joints between the conductive slot metal and the lower ends of the terminal pins.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-20 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813